Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”), dated as of May 23, 2008, (the “Effective Date”) is by and between AeroGrow International, Inc., a Nevada corporation (the “Company”), and H. MacGregor Clarke (the “Executive”). In consideration of the promises and conditions contained herein, the parties hereto agree as follows: Section1.Employment.The Company hereby agrees to employ Executive, and Executive hereby accepts employment by the Company upon the terms and subject to the conditions hereinafter set forth in this Agreement.Executive’s employment with Company pursuant to the terms of this Agreement commenced on May 23, Section2.Duties During Contract Term.Executive shall serve as the Chief Financial Officer (“CFO”) of the Company.Executive’s employment with the Company shall be at the pleasure of the Chief Executive Officer and the Board of Directors of the Company.Executive hereby agrees to perform such responsibilities and duties, and undertake such authorities, as are customarily performed and undertaken by executives holding positions similar to that assigned to Executive in similar businesses, as well as any other reasonable responsibilities, duties and authorities commensurate with the CFO position.Executive will perform his duties under this paragraph faithfully and to the reasonable best of his ability, will devote substantially all his working time and efforts to the business of the Company, and shall comply with all reasonable and lawful existing and future formal policies applicable to senior management level employees of the Company and to the Company's business. Section3.Term.Unless Executive's employment hereunder is terminated earlier pursuant to Section 6 of this Agreement, the term of this Agreement began on May 23, 2008 and shall expire on May 23, 2009 (the “Initial Contract Term”), provided that upon the expiration of the Initial Contract Term, the Executive's employment hereunder shall continue for additional consecutive extension terms of one (1) year each until either party gives notice of termination to the other at least thirty (30) days prior to end of the current term.The Initial Contract Term and any extension thereof are referred to as the Contract Term. Section4.Compensation and Benefits.In consideration for the services of the Executive hereunder, the Company will compensate Executive as follows: (a) Base Salary.Beginning on the Effective Date, Executive shall be entitled to receive a base salary of $200,000 per annum, payable in accordance with the Company’s normal payroll procedures and subject to applicable tax withholding. Such base salary shall be payable in periodic installments in accordance with the terms of the Company's regular payroll practices in effect from the time during the term of this Agreement, but in no event less frequently than once each month. Executive’s base salary may be increased from time to time in the discretion of the Board of Directors and its Compensation Committee, but in no event will Executive’s base salary in effect from time to time be reduced. (b) Bonus.Executive shall receive an annual cash bonus in an amount not less than 1.5% of the EBITDA of the Company as determined by the Company’s annual financial statements.Such bonus shall be payable in a single lump sum payment not later than one hundred and twenty (120) days after the end of the Company’s fiscal year.In order to be eligible for receipt of this bonus, Executive must be employed by Company on the last day of the fiscal year for which the bonus is payable, subject to the payment provisions provided for in Section 6 hereof. (c) Benefits.Executive shall be entitled to participate in and receive benefits at active executive levels and costs under any and all employee benefit plans and programs which are from time to time generally made available to the employees of the Company, subject to approval and grant by the Governance Committee of the Board with respect to programs calling for such approvals or grants and consistent with plan terms.Per the standard executive package, Executive will be granted four (4) weeks paid time off for each year of the Contract Term. (d) Equity Compensation.Executive shall be eligible to participate in the 2005 Equity Compensation Plan, and any successor plan providing for compensation in the form of restricted or unrestricted stock, stock options and other equity-related compensation provided by the Company to its employees.A grant of 150,000 stock options to be granted pursuant to the Company’s 2005 Equity Compensation Plan shall be granted, with 30,000 granted on June 1, 2008, 60,000 on July 1, 2008, and 60,000 on October 1, 2008. The exercise price of such options shall be the price of the Company’s stock at market close on the date of each grant.These options shall: (i) vest according to the schedule set forth below; (ii) shall not expire in less than five (5) years from the date of each grant, unless Executive ceases to be employed by Company, in which case such options will expire one (1) year following Executive’s date of separation of employment, except that upon Executive’s retirement, disability or death (as those terms are defined in the Stock Option Agreement relating to such share), such options will expire three (3) years following such event; and (iii) shall be subject to other standard terms and conditions under the 2005 Equity Compensation Plan.Under no circumstances may Executive exercise the options described in this Agreement more than five (5) years after the date they are granted. Vesting Schedule: · 30,000 stock options on June 1, 2008 · 30,000 stock options on December 1, 2008 · 30,000 stock options on June 1, 2009 · 30,000 stock options on December 1, 2009 · 30,000 stock options on June 1, 2010 In the event of a Change in Control, as that term is defined in the 2005 Equity Compensation Plan, all unvested options will immediately vest in accordance with the Stock Option Agreement relating to such options.If Executive’s employment is terminated by the Company without Cause before the anticipated date that these options are to vest, all unvested options that are scheduled to vest within one year after Executive’s separation of employment will immediately vest as of the date of employment separation.In the event Executive’s employment is terminated in any manner other than by the Company without Cause before the anticipated date that these options are to vest, no unvested options will vest. The options granted to Executive pursuant to this Section 4(d) are granted subject to approval by the Company’s shareholders at the Company’s next annual meeting.Failure by the Company to obtain such shareholder approval on or before the earlier of March 31, 2009 or the date of the Company’s next annual meeting will represent a material breach of the Company’s obligations under this Agreement. (e) Automobile Allowance.Executive shall be entitled to an automobile allowance in the amount of seven hundred fifty dollars ($750.00) per month.Executive shall be solely responsible for the procurement of such vehicle and for payment of all expenses regarding the operation, insurance and maintenance of the said vehicle. Section5.Expenses.It is acknowledged that Executive, in connection with the services to be performed by him pursuant to the terms of this Agreement, will be required to make payments for travel, entertainment of business associates and similar expenses.The Company will pay or reimburse Executive for all reasonable expenses incurred by Executive in the performance of his duties hereunder within fifteen days from date Executive or his representative submits a request for such reimbursement.Executive will comply with such budget limitations and approval and reporting requirements with respect to expenses as the Company may establish from time to time. Section6.Termination. (a) For Cause.The Company’s Board of Directors may terminate the Executive's employment under this Agreement at any time for Cause.“Cause” is defined as (i)a material act of dishonesty by Executive in connection with his responsibilities as an Executive, (ii)conviction of, or plea of nolo contendere to, a felony, (iii)gross misconduct, or (iv)continued substantial violation of his employment duties after Executive has received a written demand for performance from the Company’s Board of Directors which specifically sets forth the factual basis for the Company’s belief that Executive has not substantially performed his duties. (b) Without Cause by Company.The Company’s Board of Directors may terminate the Executive's employment under this Agreement at any time without Cause.If the Company breaches any term of this Agreement and fails to cure such breach within thirty (30) days of notice of such breach from the Executive, and if Executive terminates his employment with the Company within thirty (30) days after the period for the cure of the breach by the Company expires, the Company shall be deemed to have terminated the Executive's employment hereunder without Cause.If the Company terminates the Executive’s employment in accordance with this paragraph, the Executive shall be entitled to continuation in payment of his Base Salary for twelve months following the date of termination; additionally, Executive will be entitled to a pro-rated portion of the bonus described in paragraph 4(b) above and to continued coverage under the health and welfare employee benefit plans and programs described in paragraph 4(c) at active executive levels and costs for twelve months following the date of termination.Payment of all salary continuation and pro-rated bonus payments described in this paragraph are contingent on (i) Executive’s compliance with restrictive covenants provided in Section 8 of this Agreement and (ii) Executive’s execution of a release of all claims arising from his employment with the Company, in such reasonable form as may then be used by the Company respecting termination of employees. In the event the Company determines that any severance or termination payments provided for in this Agreement or otherwise payable to Executive constitute “parachute payments” within the meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and; (A) but for this paragraph, would be subject to the excise tax imposed by Section 4999 of the Code (or any corresponding provisions of state income tax law); and; (B) reduction of such payments to the amount necessary to avoid the application of such excise tax would result in Executive retaining an amount that is greater than the amount he would retain if such payments were made without such reduction but after the application of such tax; then such payments shall be delivered as to such lesser extent which would result in no portion of such payments being subject to excise tax under Section 4999 of the Code.Any determination required under this paragraph shall be made by the Company’s accountants, whose determination shall be conclusive and binding upon the Executive and the Company for all purposes.For purposes of making the calculations required by this paragraph, the Company’s accountants may make reasonable assumptions and approximations concerning applicable taxes and may rely on reasonable, good faith interpretations concerning the application of Sections 280G and 4999 of the Code.The Company and Executive shall furnish to the accountants such information and documents as the accountants may reasonably request in order to make a determination under this paragraph.The Company shall bear all costs the accountants may reasonably incur in connection with any calculations contemplated by this paragraph.In the event this paragraph applies, then unless otherwise agreed by the parties, lump sum payments shall be reduced before periodic payments reduced to the extent necessary to avoid imposition of such excise taxes. Notwithstanding the foregoing, in the event that the timing of any of the payments or benefits described in this Agreement would cause Executive to incur adverse tax consequences due to application of Section 409A of the Code or the regulations thereunder, the parties agree to negotiate in good faith the revision of the timing of such payments and/or benefits to avoid such adverse tax consequences, but in no event shall such payments and/or benefits be reduced. (c) Without Cause by Executive.The Executive may terminate the Executive's employment under this Agreement at any time upon giving at least thirty (30) day’s advance written notice.If the Executive terminates the Executive’s employment in accordance with this paragraph, the Executive shall be entitled to continuation in payment of his Base Salary and to continued coverage under the Company’s employee benefit plans and programs described in Section 4(c) hereof until the end of the month following said notice. (d) Non-Renewal Deemed Termination. The timely notice by the Company under Section 3 of this Agreement not to extend the Contract Term for a subsequent one year period shall be deemed a termination without Cause by the Company under this Agreement. (e) Termination Upon Death Or Disability. This Employment Agreement shall terminate immediately upon the death of Executive or, at the discretion of the Board of Directors of the Company, upon Executive becoming disabled such that Executive becomes qualified for Long-Term Disability Benefits. (f) Accrued Compensation and Benefits. In all cases of Executive’s termination of employment, the Company shall, promptly following Executive’s separation of employment, pay to Executive (or, in the case of Executive’s death, his surviving spouse, if any, otherwise his estate) any earned but unpaid salary, bonus, accrued vacation benefits, and other compensation together with reimbursement for unpaid expenses approved by the Company.In addition, Executive shall be entitled to benefit continuation and conversion rights as required by law or as permitted by the Company’s employee benefit plans and programs described in paragraph 4(c). Section 7.Restrictive Covenants. (a)Confidential Data.The Executive will hold in a fiduciary capacity and will not reveal, communicate or divulge during the period of his employment by the Company or thereafter, any information, knowledge or data to any person, firm or corporation other than the Company or persons, firms or corporations designated by the Company, which relates to the names of the customers, finances, technical data concerning products or services, or any other secret or confidential information, knowledge, data, trade secrets, inventions, drawings, file data, test data, documentation, diagrams, specifications, know how, processes, formulas, models, flow charts, software in various stages of development, source codes, object codes, research and development procedures, test results, marketing techniques and materials, marketing and development plans, price lists, pricing policies, business plans, information relating to customers and/or suppliers’ identities, characteristics and agreements, financial information and projection, employee files and all analyses, compilations, studies, reports, records or other documents or materials which contain, or are prepared on the basis of, any such non-public information of the Company, of any firm owned by the Company, or any of its affiliates, which was learned through or as a result of employment by the Company. (b) Covenant Not to Compete.In consideration for the benefits provided in this Agreement and his employment with Company, during the term of this agreement, and for twelve (12) months after the termination of this Agreement, whichever is later, the Executive shall not, within the United States, either directly or indirectly, own, have a proprietary interest of any kind in, be employed by, or serve as a consultant to or in any other capacity for any firm which is in the primary business of providing hydroponics or aeroponics products or businesses, or which is otherwise engaged in a business that is directly competitive with that conducted by the Company.Notwithstanding the foregoing, the Executive may invest in the securities of any corporation whose shares are listed on a national securities exchange or registered under the Securities Exchange Act of 1934 (the “Exchange Act”). (c) Ownership of Inventions.Every invention and improvement conceived, invented or developed by the Executive during the term of his employment hereunder relating to the Company’s business, including but not limited to products or services to be manufactured, sold, used or in the process of development by the Company or by any parent or affiliate of the Company during such period of employment, or which may be sold or used in competition with any such product, whether or not they are eligible for patent, copyright, trademark, trade secret or other legal protection (“Intellectual Property”) shall be considered “works made for hire” and are the exclusive property of the Company, its successors and assigns whether or not fixed in a tangible medium of expression. Executive hereby assigns all Executive’s rights, title, and interest, worldwide, in all Intellectual Property and in all related patent applications, patents, copyrights and trademarks, trade secrets, and other proprietary rights therein, to the Company. Executive shall assist and cooperate with the Company, both during and after the period of Executive’s employment with the Company, at the Company's sole expense, to allow the Company to obtain, maintain and enforce patent, copyright, trademark, trade secret and other legal protection for the Intellectual Property. Executive shall sign such documents, and do such things as necessary, to obtain such protection and to vest the Company with full and exclusive title in all Intellectual Property against infringement by others. Executive hereby accepts and appoints an agent or attorney of Company’s choice as Executive's representative to execute documents on Executive’s behalf, for this purpose.Executive shall not be entitled to any additional compensation for any and all Intellectual Property made during the period of Executive's employment with or consulting for the Company. (d) Solicitation of Employees.The Executive and any entity controlled by him or with which he is associated (as the terms “control” and “associate” are defined in the Exchange Act) shall not, during the Contract Term and for a period of twenty-four (24) months after the termination of this Agreement, directly or indirectly solicit, interfere with, offer to hire, or induce any person who is or was an officer or employee of the Company or any affiliate (as the term "affiliate" is defined in the Exchange Act) to discontinue his or her relationship with the Company or an affiliate of the Company, in order to accept employment by, or enter into a business relationship with, any other entity or person.The restrictions contained in this paragraph 7(d) shall not apply if such solicitation or offer to hire results solely from the response of the employee to: 1) a general advertisement for employment in a newspaper, publication, website, or other public information source; 2) a job posting identified by an independent employment agency or “headhunter”; or 3) any other recruiting effort that is targeted to prospective employees generally. The restrictions contained in this paragraph 7(d) shall not apply to officers or employees of the Company or its affiliates whose periods of employment did not overlap with the periods of employment of Executive. (e) Return of Property. Upon termination of employment, and at the request of the Company, the Executive agrees to promptly deliver to the Company all Company or affiliate memoranda, notes, records, reports, manuals, drawings, designs, computer files in any media, and any other documents (including extracts and copies thereof) relating to the Company or its affiliates, and all other property of the Company. Upon termination, the Executive shall cease to use all such materials and information set forth under this Section 7(e). (f) Representations.
